PER CURIAM.
The final order dismissing the information in this cause is reversed and the cause is remanded for further proceedings. The subject information follows the language of the arson statute [§ 806.01(1), Fla.Stat. (1985)] which the defendant is charged with violating, and alleges all the essential elements of the said statutory offense. Further, the information contains a plain, concise, and definite statement of the essential facts constituting the crime charged so that the defendant herein is neither misled or embarrassed in the preparation of his defense nor exposed to substantial danger of a new prosecution for the same crime after conviction or acquittal. The information alleges the date and place of the offense and charges that the defendant, by fire or explosion, damaged or caused to be damaged a structure, or contents thereof where persons are normally present, to wit: the Dade County Jail. To the extent that there may be some vagueness or ambiguity in the language employed in the information, such could amply be cured by the filing of a bill of particulars upon timely motion of the defendant. Moreover, we are totally unpersuaded by the defendant’s reliance on facts contained in the arrest affidavit filed in this cause, as in our view, an otherwise valid information cannot be rendered defective by facts contained in affidavits, depositions, testimony, pretrial discovery, or other pleadings filed in the cause. See State v. Dilworth, 397 So.2d 292 (Fla.1981); State v. Pajon, 374 So.2d 1070 (Fla. 3d DCA 1979); Fla.R. Crim.P. 3.140(o).
Reversed and remanded.